 

Exhibit 10.3(j)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), by and between MarineMax, Inc., a
Florida corporation (the “Company”), and William Brett McGill (“Executive”) is
entered into and effective as of the _____ day of November, 2018.

RECITALS

A.The Company is engaged primarily in the business of selling, renting, leasing,
and servicing boating, nautical, and other related lifestyle entertainment
products and services, and related activities and Executive has experience in
such business.

B.Executive served as President and Chief Operating Officer of the Company. The
Company desires to assure itself of the continued availability of Executive to
serve as President and Chief Executive Officer.

C.The Company desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

1.EMPLOYMENT AND DUTIES

.

(a)EMPLOYMENT

. The Company hereby employs Executive, and Executive hereby agrees to act, as
President and Chief Executive Officer of the Company. As such, Executive shall
have responsibilities, duties, and authority reasonably accorded to, expected
of, and consistent with Executive’s position and Executive shall report directly
to the Board of Directors of the Company (the “Board”). Executive hereby accepts
this employment upon the terms and conditions herein contained and, subject to
Section l(c) hereof, agrees to devote his best efforts and substantially all of
his business time and attention to promote and further the business of the
Company.

(b)POLICIES

. Executive shall faithfully adhere to, execute, and fulfill all lawful policies
established by the Company.

(c)OTHER ACTIVITIES

. Executive shall not, during the period of his employment hereunder (the
“Term”), be engaged in any other business activity pursued for gain, profit, or
other pecuniary advantage if such activity interferes in any material respect
with Executive’s duties and responsibilities hereunder. The foregoing
limitations shall not be construed as prohibiting Executive from (i) making
personal investments in such form or manner as will neither require his services
in the operation or affairs of the companies or enterprises in which such
investments are made nor subject Executive to any conflict of interest with
respect to his duties to the Company, (ii) serving on any civic or charitable
boards or committees, (iii) delivering lectures or fulfilling
speaking  engagements, or (iv) serving, with the written approval of the Board,
as a director of one or more corporations, in each case so long as any such
activities do not significantly interfere with the performance of Executive’s
responsibilities under this Agreement. In addition, Executive shall comply with
the restrictions listed in Section 3 of this Agreement.

 

--------------------------------------------------------------------------------

 

(d)PLACE OF PERFORMANCE

. Executive shall not be required by the Company or in the performance of his
duties to relocate his primary residence.

2.COMPENSATION

. For all services rendered by Executive, the Company shall compensate Executive
as follows:

(a)BASE SALARY

. Effective the date hereof, the base salary payable to Executive shall be Five
Hundred and Twenty Thousand Dollars ($520,000) per year, payable on a regular
basis in accordance with the Company’s standard payroll procedures, but not less
than monthly. On at least an annual basis, the Board or a committee of the Board
shall review Executive’s performance and may make increases to such base salary
if, in its sole discretion, any such increase is warranted.

(b)BONUS OR OTHER INCENTIVE COMPENSATION

. Executive shall be eligible to receive a bonus or other incentive compensation
as may be determined by the Board or a committee of the Board based upon such
factors as the Board or such committee, in its sole discretion, may deem
relevant, including, without limitation, the performance of Executive and the
Company; provided, however, that the Board or a committee of the Board shall
establish for each fiscal year of the Company a bonus program in which Executive
shall be entitled to participate, which provides Executive with a reasonable
opportunity, based on the performance of the Company, the past compensation
practices of the Company and Executive’s then base salary, to maintain or
increase Executive’s total compensation compared to the previous fiscal year.

(c)EXECUTIVE PERQUISITES, BENEFITS, AND OTHER COMPENSATION

. Executive shall be entitled to receive additional benefits and compensation
from the Company in such form and to such extent as specified below:

REIMBURSEMENT FOR EXPENSES

. The Company shall provide reimbursement to Executive for business travel and
other out-of-pocket expenses reasonably incurred by Executive in the performance
of his services under this Agreement. All reimbursable expenses shall be
appropriately documented in reasonable detail by Executive upon submission of
any request for reimbursement and shall be in a format and manner consistent
with the Company’s expense reporting policy.  Such expenses shall be submitted
to the Company’s Chief Financial Officer for approval or to such other officer
of the Company as the Board may from time to time direct.  Except as expressly
provided otherwise herein, no reimbursement payable to Executive pursuant to any
provisions of this Agreement or pursuant to any plan or arrangement of the
Company shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide a for “deferral of
compensation” within the meaning of Section 409A.

VACATION

. Paid vacation in accordance with the applicable policy of the Company as in
effect from time to time. Executive shall be entitled to no less than four (4)
weeks paid vacation per year; provided, however, Executive may carryover up to,
but not more than, two weeks of unused vacation time from one calendar year to
the next succeeding calendar year. The maximum amount of vacation that may be
accrued for any calendar year is six (6) weeks of paid vacation. No additional
paid vacation shall accrue above the six (6) week limit.

OTHER EXECUTIVE PERQUISITES

. The Company shall provide Executive with other executive perquisites as may be
made available to or deemed appropriate for Executive by the Board or a
committee of the Board and participation in all other Company-wide employee
benefits

2

--------------------------------------------------------------------------------

 

(including group insurance, pension, retirement, and other plans and programs)
as are available to the Company’s executive officers from time to time.

3.NON-COMPETITION AGREEMENT

.

(a)NON-COMPETITION

. Executive shall not, during the period of his employment by or with the
Company, and during the Noncompete Period (as hereinafter defined) for any
reason whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person:

OTHER ACTIVITIES

. Engage, as an officer, director, shareholder, owner, principal, partner,
lender, joint venturer, employee, independent contractor, consultant, advisor,
or sales representative, in any Competitive Business within the Restricted
Territory;

SOLICITATION OF EMPLOYEES

. Call upon any person who is, at that time, within the Restricted Territory, an
employee of the Company or any of its subsidiaries, in a managerial capacity for
the purpose or with the intent of enticing such employee away from or out of the
employ of the Company or any of its subsidiaries;

SOLICITATION OF CUSTOMERS

. Call upon any person or entity that is, at that time, or that has been, within
one (1) year prior to that time, a customer of the Company or any of its
subsidiaries, within the Restricted Territory for the purpose of soliciting or
selling products or services in direct competition with the Company or any of
its subsidiaries within the Restricted Territory;

SOLICITATION OF ACQUISITION CANDIDATES

. Call upon any prospective acquisition candidate (that is, a business that the
Company may have an interest in acquiring), on Executive’s own behalf or on
behalf of any person, which candidate was, to Executive’s knowledge after due
inquiry, either called upon by the Company, or for which the Company made an
acquisition analysis, for the purpose of acquiring such candidate.

(b)CERTAIN DEFINITIONS

. As used in this Agreement, the following terms shall have the meanings
ascribed to them:

COMPETITIVE BUSINESS

shall mean any Person that sells, rents, brokers, leases, stores, repairs,
restores, or services recreational boats or other boating products or provides
services relating to recreational boats or other boating products or any other
business in which the Company is engaged;

PERSON

shall mean any individual, corporation, limited liability company, partnership,
firm, or other business of whatever nature;

RESTRICTED TERRITORY

shall mean any state or other political jurisdiction in which, or any location
within two hundred (200) miles of which, the Company or any subsidiary of the
Company maintains any facilities; sells, rents, brokers, leases, stores,
repairs, restores, or services recreational boats or other boating products; or
provides services relating to recreational boats or other boating products; and

SUBSIDIARY

shall mean the Company’s consolidated subsidiaries, including corporations,
partnerships, limited liability companies, and any other business organization
in which the Company holds at least a fifty percent (50%) equity interest.

3

--------------------------------------------------------------------------------

 

NONCOMPETE PERIOD

shall mean the longer of (i) the two (2) year period immediately following the
termination of Executive’s employment with the Company or (ii) the time during
which severance payments are being made by the Company to Executive in
accordance with this Agreement; provided, however, that if the Executive’s
employment is terminated by the Company without Good Cause, Executive terminates
his employment with Good Reason or, Executive terminates his employment after a
Change in Control pursuant to Section 4(b)(vi)(B), then the Noncompete Period
shall be for the one (1) year period immediately following the termination of
his employment with the Company.

(c)ENFORCEMENT

. Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that the foregoing covenants may be
enforced by the Company in the event of breach by him, by injunctions and
restraining orders.

(d)REASONABLE RESTRAINT

. It is agreed by the parties that the foregoing covenants in this Section 3
impose a reasonable restraint on Executive in light of the activities and
business of the Company (including the Company’s subsidiaries) on the date of
the execution of this Agreement and the current plans of the Company (including
the Company’s subsidiaries); but it is also the intent of the Company and
Executive that such covenants be construed and enforced in accordance with the
changing activities, business, and locations of the Company (including the
Company’s subsidiaries) throughout the term of this covenant, whether before or
after the date of termination of the employment of Executive. For example, if,
during the term of this Agreement, the Company (including the Company’s
subsidiaries) engages in new and different activities, enters a new business, or
establishes new locations for its current activities or business in addition to
or other than the activities or business enumerated above or the locations
currently established therefor, then Executive will be precluded from soliciting
the customers or employees of such new activities or business or from such new
location and from directly competing with such new business within the
Restricted Territory through the term of these covenants.

(e)OTHER ACTIVITIES

. It is further agreed by the parties that, in the event that Executive shall
cease to be employed hereunder and enters into a business or pursues other
activities not in competition with the Company (including the Company’s
subsidiaries), or similar activities or business in locations, the operation of
which, under such circumstances, does not violate this Section 3, and in any
event such new business, activities, or location are not in violation of this
Section 3 or of Executive’s obligations under this Section 3, if any, Executive
shall not be chargeable with a violation of this Section 3 if the Company
(including the Company’s subsidiaries) shall thereafter enter the same, similar,
or a competitive (i) business, (ii) course of activities, or (iii) location, as
applicable.

(f)SEPARATE COVENANTS

. The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time, or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.

(g)INDEPENDENT AGREEMENT

. All of the covenants in this Section 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants; except as provided in Section 4(d) below. It
is specifically agreed that the Noncompete Period following termination of
employment as defined in this Section 3, during which the agreements and
covenants of

4

--------------------------------------------------------------------------------

 

Executive made in this Section 3 shall be effective, shall be computed by
excluding from such computation any time during which Executive is in violation
of any provision of this Section 3.

4.AT-WILL EMPLOYMENT; TERMINATION; RIGHTS ON TERMINATION

.

(a)AT-WILL EMPLOYMENT

. Executive’s employment with the Company shall be at-will. The Executive may
terminate his employment at any time for any reason (subject to the notice
requirements provided in this Agreement) and the Company may terminate
Executive’s employment with the Company at any time and for any reason (subject
to the severance provisions of this Agreement). This at-will employment
relationship cannot be changed except by written authorization by the Board of
Directors of the Company.

(b)TERMINATION

. Executive’s employment under this Agreement may be terminated in any one of
the followings ways:

DEATH OF EXECUTIVE

. The employment of Executive shall terminate immediately upon Executive’s death
provided that the Company shall pay to the estate of Executive an amount equal
to $1,000,000. In the event of such termination, all options to purchase Common
Stock of the Company held by Executive shall thereupon vest and shall be
exercisable for the maximum period of time, up to their full term, that will not
cause Executive with respect to such options to be subject to any excise tax
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) notwithstanding the termination of employment. All restricted stock
and/or restricted stock units (or comparable forms of equity compensation, if
any) held by the Executive which, as of the date of the death of Executive, are
not then subject to any performance conditions for vesting, shall be fully
vested and shall not be subject to any risk of forfeiture or repurchase as of
the date of Executive’s death.  The payment described in this Section, if
payable, will be paid within ten (10) days after the Executive’s death.

DISABILITY OF EXECUTIVE

. The Company may terminate Executive’s employment in the event the Executive is
disabled.  The Executive shall be disabled if the Executive is unable to engage
in any substantial gainful activity by reason of a medically determined physical
or mental impairment expected to last at least twelve consecutive months or
result in death, or if applicable, for at least three months the Executive is
receiving income replacement benefits under a Company sponsored plan by reason
of any medically determined physical or mental impairment expected to last at
least twelve consecutive months or  result in death, or if the Executive is
determined to be disabled under a Company disability plan with a similar
definition of disability.  In the event Executive’s employment under this
Agreement is terminated as a result of Executive’s disability, Executive shall
receive from the Company, in a lump-sum payment due within ten (10) days of the
effective date of termination, an amount equal to the average of the base salary
and bonus paid to Executive for the two (2) prior full fiscal years, for one (1)
year. In the event of such termination, all options to purchase Common Stock of
the Company held by Executive shall thereupon vest and shall be exercisable for
the maximum period of time, up to their full term, that will not cause Executive
with respect to such options to be subject to any excise tax under Section 409A
notwithstanding the termination of employment. All restricted stock and/or
restricted stock units (or comparable forms of equity compensation, if any) held
by the Executive which, as of the date of the disability of Executive, are not
then subject to any performance conditions for vesting, shall be fully vested
and shall not be subject to any risk of forfeiture or repurchase as of the date
of Executive’s termination due to disability (as defined in this paragraph).

TERMINATION BY THE COMPANY FOR GOOD CAUSE

. The Company may terminate  Executive’s employment upon ten (10) days prior
written notice to Executive for “Good Cause,” which shall mean any one or more
of the following: (A) Executive’s willful and material breach

5

--------------------------------------------------------------------------------

 

of this Agreement which has not been cured by the Executive within thirty (30)
days following written notice of such breach from the Company; (B) Executive’s
gross negligence in the performance or intentional nonperformance (continuing
for thirty (30) days after receipt of written notice of need to cure) of any of
Executive’s material duties and responsibilities hereunder; (C) Executive’s
willful dishonesty, fraud, or misconduct with respect to the business or affairs
of the Company, which materially and adversely affects the operations or
reputation of the Company; (D) Executive’s conviction of a felony crime
involving dishonesty or moral turpitude; or (E) a confirmed positive illegal
drug test result. In the event of a termination by the Company for Good Cause,
Executive shall have no right to any severance compensation.

TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH GOOD REASON

. The Company may terminate Executive’s employment without Good Cause upon the
approval of a majority of the members of the Board, excluding Executive if
Executive is a member of the Board. Executive may terminate his employment under
this Agreement for Good Reason upon thirty (30) days prior notice to the
Company.

RESULT OF TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH
GOOD REASON

. Should the Company terminate Executive’s employment without Good Cause or
should Executive terminate his employment with Good Reason, the Company shall
pay to Executive for thirty (30) months after such termination, on such dates as
would otherwise be paid by the Company, an amount equal to the average of the
base salary and bonus paid to Executive for the two (2) prior full fiscal years.
The amounts payable under the preceding sentence shall commence on the first
payroll date following Executive’s “separation from service” from the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended  (the “Code”), and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii).  Further, if the Company
terminates Executive’s employment without Good Cause or Executive terminates his
employment with Good Reason, (1) all options to purchase Common Stock of the
Company held by Executive shall vest thereupon and shall be exercisable for the
maximum period of time, up to their full term, that will not cause Executive
with respect to such options to be subject to any excise tax under Section 409A
notwithstanding the termination of employment, (2) all restricted stock and/or
restricted stock units (or comparable forms of equity compensation, if any) held
by Executive which, as of the effective date of the termination of Executive,
are not then subject to any performance conditions for vesting, shall be fully
vested and shall not be subject to any risk of forfeiture or repurchase as of
the date of termination, (3) all restricted stock and/or restricted stock units
(or comparable forms of equity compensation, if any) held by Executive which, as
of the effective date of the termination of Executive, is subject to performance
conditions for vesting, shall be fully vested and treated as if the performance
conditions for such award had been fully met at target and shall not be subject
to any risk of forfeiture or repurchase as of the date of termination, and (4)
Executive shall be entitled to receive all other unpaid benefits due and owing
through Executive’s last day of employment. Further, any termination by the
Company without Good Cause or by Executive for Good Reason shall operate to
shorten the Noncompete Period set forth in Section 3 to one (1) year from the
date of termination of employment.

DEFINITION OF GOOD REASON

. Executive shall have “Good Reason” to terminate employment upon the occurrence
of any of the following events, without Executive’s written approval:
(1) Executive suffers a material reduction in authority, responsibilities, or
duties as provided herein; (2) Executive’s annual base salary for a fiscal year
as determined pursuant to Section 2(a) is reduced to a level that is less than
ninety percent (90%) of the base salary paid to Executive during the prior
contract year under this Agreement; (3) Executive is required to render his or
her primary employment services from a location more than 25 miles from the
Company’s headquarters at the time Executive began his employment with the
Company; (4) the Company takes steps to deny

6

--------------------------------------------------------------------------------

 

Executive a reasonable opportunity to maintain Executive’s total compensation
(i.e., base salary plus bonus and any other annual cash incentive compensation)
compared to the previous fiscal year (provided total compensation may take into
account performance of the Company and the past compensation practices of the
Company) or (5) the Company breaches a material provision of this Agreement.  In
order for an event to justify termination for Good Reason, the Executive must
give written notice to the Company of such event within 90 days of its first
occurrence and the Company must have 30 days to cure, if possible

RESIGNATION BY EXECUTIVE WITHOUT GOOD REASON

. Executive may, without cause, and without Good Reason terminate his own
employment under this Agreement, effective thirty (30) days after written notice
is provided to the Company or such earlier time as any such resignation may be
accepted by the Company. If Executive resigns or otherwise terminates his
employment without Good Reason, Executive shall receive no severance
compensation.

CHANGE IN CONTROL OF THE COMPANY

.

POSSIBILITY OF CHANGE IN CONTROL

. Executive understands and acknowledges that the Company may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder or
that the Company may undergo another type of Change in Control. In the event
such a merger or consolidation or other Change in Control is initiated prior to
the end of the Term, then the provisions of this Section 4(b)(vi) shall be
applicable.

TERMINATION BY EXECUTIVE

. Subject to the exceptions set forth in Section 4(b)(vi)(E), if any Change of
Control is initiated during Executive’s employment hereunder, Executive may, at
his sole discretion, elect to terminate his employment under this Agreement by
providing written notice to the Company at least thirty (30) business days at
any time beginning on the effective date of the Change in Control and ending one
(1) year after the closing of the transaction giving rise to the Change in
Control. In such case, the applicable provisions of Section 4(b)(iv) hereof will
apply as though the Company had terminated Executive’s employment without Good
Cause during the Term; however, under such circumstances, the amount of the
severance payments due to Executive shall be paid in a lump sum and the
Noncompete Period of Section 3 hereof shall be limited to one (1) year from the
effective date of termination. If any of the payments or benefits received or to
be received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change in Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement, or otherwise) (all such payments
collectively referred to herein as the "280G Payments") constitute "parachute
payments" within the meaning of Section 280G of the Code and would, but for this
Section 4 (b) (vi) (B), be subject to the excise tax imposed under Section 4999
of the Code (the "Excise Tax"), then such 280G Payments shall be reduced in a
manner determined by the Company (by the minimum possible amounts) that is
consistent with the requirements of Section 409A until no amount payable to the
Executive will be subject to the Excise Tax. If two economically equivalent
amounts are subject to reduction but are payable at different times, the amounts
shall be reduced (but not below zero) on a pro rata basis.

 

EFFECTIVE DATE OF CHANGE IN CONTROL

. For purposes of applying Section 4 hereof under the circumstances described in
4(b)(vi)(B) above, the effective date of the Change in Control will be the
closing date of the transaction giving rise to the Change in Control and all
compensation, reimbursements, and lump-sum payments due Executive must be paid
in full by the Company following such Change in Control promptly following
Executive’s election to terminate his employment.

7

--------------------------------------------------------------------------------

 

DEFINITION OF CHANGE IN CONTROL

. A “Change in Control” shall mean the items in (1)-(4) below and a transaction
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934
(“Exchange Act”), as amended, as in effect on the date of this Agreement, or if
Item 6(e) is no longer in effect, any regulations issued by the Securities and
Exchange Commission pursuant to the Exchange Act, which serve similar purposes;
provided that to constitute a Change in Control the transaction must satisfy the
requirements of Treasury Regulation §1.409A-3(i)(5) relating to “change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation”:

TURNOVER OF BOARD

. The following individuals no longer constitute a majority of the members of
the Board: (A) the individuals who, as of the date of this Agreement, constitute
the Board (the “Current Directors”); (B) the individuals who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Current
Directors then still in office (such directors becoming “Additional Directors”
immediately following their election); and (C) the individuals who are elected
to the Board and whose election, or nomination for election, to the Board was
approved by a vote of at least two-thirds (2/3) of the Current Directors and
Additional Directors then still in office (such directors also becoming
“Additional Directors” immediately  following their election);

TENDER OFFER

. A tender offer or exchange offer is made where the intent of such offer is to
take over control of the Company, and such offer is consummated for the equity
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding voting securities;

MERGER OR CONSOLIDATION

. The stockholders of the Company shall approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction that would
result in at least seventy-five percent (75%) of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

LIQUIDATION OR SALE OF ASSETS

. The stockholders of the Company shall approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or a substantial portion of the Company’s assets to another person or entity,
which is not a wholly owned subsidiary of the Company (i.e., fifty percent (50%)
or more of the total assets of the Company).

EXCEPTIONS FROM CHANGE IN CONTROL

. A Change in Control shall not be considered to have taken place for purposes
of this Section 4 in the event that both (1) the Change in Control shall have
been specifically approved by at least two-thirds (2/3) of the Current and
Additional Directors (as defined above) and (2) the successor company assumes
this Agreement and appoints Executive to the same position at the successor
corporation as Executive had with the Company immediately prior to the Change in
Control; provided that if the successor corporation has a parent, the parent
rather than the successor corporation must appoint Executive to the position
with the same title and responsibilities as Executive had with the Company
immediately prior to the Change in Control. Sales of the Company’s Common Stock
issued, beneficially owned or controlled by the Company shall not be considered
in determining whether a Change in Control has occurred.

8

--------------------------------------------------------------------------------

 

 

NOTIFICATION

. Executive shall be notified in writing by the Company at any time that the
Company anticipates that a Change in Control may take place.

SPECIFIED EMPLOYEE

.  Notwithstanding any provision of this Agreement to the contrary, if Executive
is a “specified employee” as defined in Section 409A of the Code, Executive
shall not be entitled to any payments or benefits the right to which provides
for a “deferral of compensation” within the meaning of Section 409A, and which
payment or provision is triggered by Executive’s termination of employment
(whether such payments or benefits are provided to Executive under this
Agreement or under any other plan, program or arrangement of the Company), until
the earlier of (i) the date which is the first business day following the
six-month anniversary of Executive’s “separation from service” (within the
meaning of Section 409A of the Code) for any reason other than death or
(ii) Executive’s date of death, and such payments or benefits that, if not for
the six-month delay described herein, would be due and payable prior to such
date shall be made or provided to Executive on such date.  The Company shall
make the determination as to whether Executive is a “specified employee” in good
faith in accordance with its general procedures adopted in accordance with
Section 409A of the Code and, at the time of the Executive’s “separation of
service” will notify the Executive whether or not he is a “specified employee.”

 

(c)PAYMENTS TO TERMINATION DATE

. Upon termination of Executive’s employment under this Agreement for any reason
provided above, Executive shall be entitled  to receive all compensation earned
and all benefits and reimbursements due through the effective date of
termination. Additional compensation subsequent to termination, if any, will be
due and payable to Executive only to the extent and in the manner expressly
provided above. All other rights and obligations of the Company and Executive
under this Agreement shall cease as of the effective date of termination, except
that the Company’s obligations under Section 8 (relating to indemnification of
Executive) and Executive’s obligations under Section 3 (relating to
non-competition), Section 5 (relating to return of Company property), Section 6
(relating to inventions), Section 7 (relating to trade secrets), and Section 9
(relating to prior agreements) shall survive such termination in accordance with
their terms.

(d)FAILURE TO PAY EXECUTIVE

. If termination of Executive’s employment arises out of the Company’s failure
to pay Executive on a timely basis the amounts to which he is entitled under
this Agreement or as a result of any other breach of this Agreement by the
Company, as determined by a court of competent jurisdiction or pursuant to the
provisions of Section 14, the Company shall pay all amounts and damages to which
Executive may be entitled as a result of such breach, including interest thereon
and all reasonable legal fees and expenses and other costs incurred by Executive
to enforce his rights hereunder. Further, none of the provisions of Section 3
(relating to non-competition) shall apply in the event Executive’s employment
under this Agreement is terminated as a result of a breach by the Company.

(e)CONDITIONS PRECEDENT FOR PAYMENT OF SEVERANCE

. In consideration for Company’s obligations to make any payments to Executive
pursuant to Section 4, upon termination of Executive’s employment with Company
for any reason other than Executive’s death, Executive shall sign and not revoke
a release in a form satisfactory to the Company (the “Release”).  Company shall
present the Release to Executive within ten (10) days of termination, and
Executive shall have up to forty-five (45) days to consider whether to sign the
Release; in the event Executive executes  the Release, Executive shall have an
additional eight (8) calendar days in which to expressly revoke Executive’s
execution of the Release in writing.  In the event that Executive fails to
execute the Release within the forty-five (45) days following termination, or in
the event Executive formally revokes the Executive’s Release within eight (8)
calendar days of his signing of the Release, then Executive shall not be
entitled to any payments or

9

--------------------------------------------------------------------------------

 

benefits under Section 4 of this Agreement.  The Company shall make any payments
to Executive in accordance with the terms of Section 4 prior to Executive’s
failure to execute the Release within forty-five (45) days or prior to his
revocation; provided that if Executive does not sign the Release or if Executive
revokes the Release during any statutory revocation period, Executive shall
immediately reimburse Company for any and all such payments.  

Upon Executive’s termination of employment for any reason other than Executive’s
death, Executive, unless otherwise requested to continue by the Company’s board
of directors, shall resign from the Board of Directors of the Company and of any
subsidiaries of the Company on which he sits as of the date of the termination
of his employment.

(f)DELAY IN SEVERANCE PAYMENTS

. To the extent required under Section 409A, any severance payments due under
this Section 4 shall be delayed until the first date such payment may be made in
compliance with Section 409A(a)(2)(B).

5.RETURN OF COMPANY PROPERTY

. All records, designs, patents, business plans, financial statements, manuals,
memoranda, lists, and other property delivered to or compiled by Executive by or
on behalf of the Company (or its subsidiaries) or its representatives, vendors,
or customers that pertain to the business of the Company (or its subsidiaries)
shall be and remain the property of the Company and be subject at all times to
its discretion and control. Likewise, all correspondence, reports, records,
charts, advertising materials, and other similar data pertaining to the
business, activities, or future plans of the Company (or its subsidiaries) that
is collected by Executive shall be delivered promptly to the Company without
request by it upon termination of Executive’s employment.

6.INVENTIONS

. Executive shall disclose promptly to the Company any and all significant
conceptions and ideas for inventions, improvements, and valuable discoveries,
whether patentable or not, which are conceived or made by Executive, solely or
jointly with another, during the period of employment or within one (1) year
thereafter, and which are directly related to the business or activities of the
Company (or its subsidiaries) and which Executive conceives as a result of his
employment by the Company. Executive hereby assigns and agrees to assign all his
interests therein to the Company or its nominee. Whenever requested to do so by
the Company, Executive shall execute any and all applications, assignments, and
other instruments that the Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest therein.

7.TRADE SECRETS

. Executive agrees that he will not, during or after the period of employment
under this Agreement, disclose the specific terms of the Company’s relationships
or agreements with its respective significant vendors or customers, or any other
significant and material trade secret of the Company, whether in existence or
proposed, to any person, firm, partnership, corporation, or business for any
reason or purpose whatsoever.

8.INDEMNIFICATION

. In the event Executive is made a party to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by the Company against Executive), by
reason of the fact that he is or was performing services under this Agreement,
then the Company shall indemnify Executive against all expenses (including
attorneys’ fees), judgments, fines, and amounts paid in settlement, as actually
and reasonably incurred by Executive in connection therewith to the maximum
extent permitted by applicable law; provided, however, the Executive must
deliver a written undertaking to the Company that if it is subsequently
determined by a court of law in a final, non-appealable judgment, that the
Executive was not entitled to indemnification under applicable law, then the
Executive will repay all amounts. The advancement of expenses shall be
mandatory. In the event that both Executive and the Company are made a party to
the same third-party action, complaint, suit, or proceeding, the Company agrees
to engage competent legal

10

--------------------------------------------------------------------------------

 

representation, and Executive agrees to use the same representation, provided
that if counsel selected by the Company shall have a conflict of interest that
prevents such counsel from representing Executive, Executive may engage separate
counsel and the Company shall pay all attorneys’ fees of such separate counsel.
Further, while Executive is expected at all times to use his best efforts to
faithfully discharge his duties under this Agreement, Executive cannot be held
liable to the Company for errors or omissions made in good faith if Executive
has not exhibited gross, willful, and wanton negligence and misconduct or
performed criminal and fraudulent acts that materially damage the business of
the Company. Notwithstanding this Section 8, the provision of any written
indemnification agreement applicable to the directors or officers of the Company
to which Executive shall be a party shall apply rather than this Section 8 to
the extent inconsistent with this Section 8.

9.NO PRIOR AGREEMENTS

. Executive hereby represents and warrants to the Company that the execution of
this Agreement by Executive and his employment by the Company and the
performance of his duties hereunder will not violate or be a breach of any
agreement with a former employer, client, or any other person or entity.
Further, Executive agrees to indemnify the Company for any claim, including, but
not limited to, attorneys’ fees and expenses of investigation, by any such third
party that such third party may now have or may hereafter come to have against
the Company based upon or arising out of any non-competition, invention, or
secrecy agreement between Executive and such third party that was in existence
as of the date of this Agreement.

10.ASSIGNMENT; BINDING EFFECT

. Executive understands that he is being employed by the Company on the basis of
his personal qualifications, experience, and skills. Executive agrees,
therefore, he cannot assign all or any portion of his performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of Section 11 below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns.

11.COMPLETE AGREEMENT

. This Agreement is not a promise of future employment. Executive has no oral
representations, understandings, or agreements with the Company or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Executive, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. This Agreement hereby supersedes any other
employment agreements or understandings, written or oral, between the Company
and Executive.

12.NOTICE

. Whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

To the Company:MarineMax, Inc.

2600 McCormick Drive, Suite 200

Clearwater, Florida 33759

Attention: Executive Chairman and Lead Ind. Director

 

With a copy to:Holland & Knight LLP

100 North Tampa Street

Suite 4100

Tampa, Florida 33602

Attention: Robert J. Grammig, Esq.

11

--------------------------------------------------------------------------------

 

 

To Executive:Mr. William Brett McGill

2600 McCormick Drive, Suite 200

Clearwater, Florida 33759

 

Notice shall be deemed given and effective when hand delivered or the first
business day after being deposited with a reputable, nationally recognized
overnight delivery service or when actually received. Either party may change
the address for notice by notifying the other party of such change in accordance
with this Section 12.

 

13.SEVERABILITY; HEADINGS

. If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The Section headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent or intent of the Agreement or of any part hereof.

14.MEDIATION ARBITRATION

. All disputes arising out of this Agreement shall be resolved as set forth in
this Section 14. If any party hereto desires to make any claim arising out of
this Agreement (“Claimant”), then such party shall first deliver to the other
party (“Respondent”) written notice (“Claim Notice”) of Claimant’s intent to
make such claim explaining Claimant’s reasons for such claim in sufficient
detail for Respondent to respond. Respondent shall have ten (10) business days
from the date the Claim Notice was given to Respondent to object in writing to
the claim (“Notice of Objection”), or otherwise cure any breach hereof alleged
in the Claim Notice. Any Notice of Objection shall specify with particularity
the reasons for such objection. Following receipt of the Notice of Objection, if
any, Claimant and Respondent shall immediately seek to resolve by good faith
negotiations the dispute alleged in the Claim Notice, and may at the request of
either party, utilize the services of an independent mediator. If Claimant and
Respondent are unable to resolve the dispute in writing within ten (10) business
days from the date negotiations began, then without the necessity of further
agreement of Claimant or Respondent, the dispute set forth in the Claim Notice
shall be submitted to binding arbitration (except for claims arising out of
Sections 3 or 7 hereof), initiated by either Claimant or Respondent pursuant to
this Section. Such arbitration shall be conducted before a panel of three (3)
arbitrators in Tampa, Florida, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) then in effect provided that the parties may agree to use arbitrators
other than those provided by the AAA. The arbitrators shall not have the
authority to add to, detract from, or modify any provision hereof nor to award
punitive damages to any injured party. The arbitrators shall have the authority
to order back-pay, severance compensation, vesting of options (or cash
compensation in lieu of vesting of options), vesting and the removal of
restrictions on restricted stock and/or restricted stock units (or comparable
forms of equity compensation, if any) that, as of the effective date of the
termination of Executive, are not then subject to any performance conditions for
vesting, reimbursement of costs, including those incurred to enforce this
Agreement, and interest thereon in the event the arbitrators determine that
Executive was terminated without disability or without Good Cause, as defined in
Sections 4(b) and 4(c) hereof, respectively, or that the Company has otherwise
materially breached this Agreement. A decision by a majority of the arbitration
panel shall be final and binding. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. The direct expense of any mediation or
arbitration proceeding and, to the extent Executive prevails, all reasonable
legal fees shall be borne by the Company.

15.NO PARTICIPATION IN SEVERANCE PLANS

. Except as contemplated by this Agreement, Executive acknowledges and agrees
that the compensation and other benefits set forth in this Agreement are and
shall be in lieu of any compensation or other benefits that may otherwise be
payable to or on behalf of Executive pursuant to the terms of any severance pay
arrangement of the Company or any

12

--------------------------------------------------------------------------------

 

affiliate thereof, or any other similar arrangement of the Company or any
affiliates thereof providing for benefits upon involuntary termination of
employment.

16.GOVERNING LAW

. This Agreement shall in all respects be construed according to the laws of the
state of Florida, notwithstanding the conflict of laws provisions of such state.

17.COUNTERPARTS; FACSIMILE

. This Agreement may be executed by facsimile and in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

18.SECTION 409A

.

(a)This Agreement is intended to satisfy the requirements of Section 409A of the
Code with respect to amounts subject thereto, and shall be interpreted and
construed consistent with such intent; provided that, notwithstanding the other
provisions of this provision and the provision entitled, “Specified Employee”
above, with respect to any right to a payment or benefit hereunder (or portion
thereof) that does not otherwise provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, it is the intent of the parties that
such payment or benefit will not so provide.  Furthermore, if either party
notifies the other in writing that, based on the advice of legal counsel, one or
more of the provisions of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code or causes any amounts to be
subject to interest or penalties under Section 409A of the Code, the parties
shall promptly and reasonably consult with each other (and with their legal
counsel), and shall use their reasonable best efforts, to reform the provisions
hereof to (a) maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A of
the Code or increasing the costs to the Company of providing the applicable
benefit or payment and (b) to the extent practicable, to avoid the imposition of
any tax, interest or other penalties under Section 409A of the Code upon
Executive or the Company.

(b)This Agreement is intended, to the maximum extent possible, to meet the short
term deferral exception and/or be a separation pay plan due to an involuntary
separation from service under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) and therefore exempt from Code Section 409A. ”

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MARINEMAX, INC.

 

 

By:

          William H. McGill, Jr.

Title:  Executive Chairman

 

 

 

EXECUTIVE:

 

 

 

William Brett McGill

13